 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   STEPHEN CHOATE,                                       Case No. 2:17-cv-03043-RFB-VCF
 8                        Plaintiff,                                            ORDER
 9           v.
10   ROBERT LANE, et al.,
11                      Defendants.
12
13          This matter comes before the Court on the Ninth Circuit Court of Appeal’s Referral Notice.
14   ECF No. 46. The Ninth Circuit refers the matter to the Court for the limited purpose of determining
15   if Plaintiff’s in forma pauperis status should continue during his appeal or if Plaintiff’s appeal is
16   frivolous or is taken in bad faith. Id.
17          “[A]n appeal on a matter of law is frivolous where none of the legal points are arguable on
18   their merits.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Here, the Court dismissed Plaintiff’s
19   Complaint on the bases that: (1) the applicable statute of limitations, Nevada Revised Statute
20   11.190(4)(c), barred the claims, (2) equitable tolling, if applicable, could not extend to a date which
21   would overcome the statute of limitations; and (3) no form of applicable relief is available to
22   Plaintiff pursuant to 42 U.S.C. § 1983 against a judge acting within his judicial role. The Court
23   did not allow Plaintiff to amend his Complaint since amendment would be futile. See Sweaney v.
24   Ada Cty., Idaho, 119 F.3d 1385, 1393 (9th Cir. 1997).
25          The applicability of equitable tolling in the instant matter is arguable on its merits, but
26   judicial immunity and the resultant absence of damages, declaratory, or retrospective injunctive
27   relief is not. The only available form of relief against a judge acting within his judicial role in an
28   action pursuant to 42 U.S.C. § 1983 is prospective relief. See Arizona Students’ Ass’n v. Arizona
 1   Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016). It is not arguable that Plaintiff cannot
 2   demonstrate a reasonable likelihood that he will again be sentenced by Defendant, Judge Robert
 3   Lane, and be uninformed about his right to appeal. The Court therefore finds that the pending
 4   appeal is frivolous.
 5          IT IS THEREFORE ORDERED that Plaintiff’s in forma pauperis status is REVOKED
 6   for purposes of his pending appeal as the appeal is frivolous.
 7
 8          DATED: March 8, 2019.
 9
                                                          __________________________________
10                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
